              IN THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF TENNESSEE
                           NASHVILLE DIVISION

MITCHELL EADS,                                )
                                              )
      Plaintiff,                              )
                                              )       Case No. 1:18-cv-00042
v.                                            )
                                              )       JUDGE CAMPBELL
STATE OF TENNESSEE, et al.,                   )       MAGISTRATE JUDGE FRENSLEY
                                              )
      Defendants.                             )

                                         ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation

(“R&R”) on Plaintiff’s Motion for Preliminary Injunction (Doc. No. 46) and Motion to Strike

(Doc. No. 71.) The Magistrate Judge recommends that the motions be denied. (Doc. No. 98.)

       In the Motion for Preliminary Injunction (Doc. No. 46) Plaintiff seeks an order

requiring Defendants provide him with law books and legal reference materials while he is in

segregation in TCIX. Defendants argued that the motion is moot because Plaintiff has been

transferred to another facility and is no longer housed at TCIX. (Doc. No. 60.) Plaintiff filed

a Motion to Strike Defendant’s Response arguing that the response is “immaterial and

impertinent.” (Doc. No. 71.) The Magistrate Judge recommends denying Plaintiff’s motions.

       The Report and Recommendation advised the parties that any objections to the

Magistrate Judge’s findings were to be filed within fourteen days of service. (Doc. No. 98 at

4-5.) No objections were filed.

       The Court has reviewed the Report and Recommendation (Doc. No. 98) and concludes

that it should be ADOPTED and APPROVED.                Accordingly, Plaintiffs Motion for a
Preliminary Injunction (Doc. No. 46) and Plaintiff’s Motion to Strike (Doc. No. 71) are

DENIED.

     It is so ORDERED.

                                                 _________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                             2
